     Case 2:20-cv-00255-KJM-CKD Document 37 Filed 11/19/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DAVID C. THACKER,                               No. 2:20-cv-00255-KJM-CKD PS
12                       Plaintiff,
13            v.                                         ORDER
14       AT&T CORPORATION, et al.,                       (ECF Nos. 29, 35)
15                       Defendants.
16

17           Presently before the court is plaintiff’s motion to compel from defendant AT&T1 further

18   responses to his first set of interrogatories, requests for production, and requests for admissions.

19   (ECF No. 29.) The parties filed a joint statement regarding this discovery dispute (ECF No. 31),

20   and arguments on the matter were heard on November 18, 2020 (ECF No. 36).

21           Plaintiff seeks to compel supplemental responses to Interrogatories Nos. 1-3, 8, 11, 15-19;

22   Requests for Production Nos. 7-17; and Requests for Admission Nos. 8-9 and 30-31. On

23   November 12, 2020, after filing the joint statement but before the hearing, AT&T served such

24   responses. (See ECF No. 34 at 2.) That timing has deprived the court of the ability to

25   substantively rule on plaintiff’s motion to compel, which is now moot in light of the newly served

26
27
     1
      Defendant states that its title is AT&T Mobility, LLC, and that it has been incorrectly sued as
28   AT&T Corporation. (ECF No. 21 at 1.) The court refers to this defendant simply as AT&T.
                                                       1
     Case 2:20-cv-00255-KJM-CKD Document 37 Filed 11/19/20 Page 2 of 3


 1   supplemental responses.2 The parties are therefore instructed to meet and confer regarding any

 2   remaining disputes about the supplemental responses. Plaintiff’s motion is denied without

 3   prejudice to re-filing in the event that he has a legitimate basis for believing the supplemental

 4   responses remain insufficient under the Federal Rules of Civil Procedure.

 5          In addition, based on the discussion at the hearing, the court finds it appropriate to order

 6   the parties to participate in a settlement conference before another magistrate judge in the near

 7   future. Instructions for arranging this settlement conference appear below.

 8          In the meantime, the court notes that plaintiff’s claims against the second defendant in this

 9   action, Diversified Consultants, Inc. (“DCI”), are now stayed pursuant to 11 U.S.C. § 362,

10   following the November 2, 2020 order of the bankruptcy court in DCI’s Chapter 7 bankruptcy

11   proceeding. See In re: Diversified Consultants, Inc., No. 3:20-bk-01311-CJJ (Bankr. M.D. Fl.)

12   (ECF No. 106).

13          Finally, as discussed at the hearing, AT&T has filed a defective motion for entry of a

14   stipulated protective order. (ECF No. 35.) That motion is denied without prejudice to refiling a

15   proposed stipulated protective order that complies with Local Rule 141.1.

16   ////

17   ////

18   ////

19   ////

20   ////
21   ////

22   ////

23   ////

24   ////

25   ////

26   2
      The parties are cautioned that repeating this mistake—serving supplemental discovery responses
27   after submitting a joint statement describing the parties’ positions on the original responses,
     without withdrawing the discovery motion or otherwise notifying the court prior to the hearing—
28   will result in sanctions to avoid such inefficiency in the future.
                                                         2
     Case 2:20-cv-00255-KJM-CKD Document 37 Filed 11/19/20 Page 3 of 3


 1           Accordingly, IT IS HEREBY ORDERED that

 2       1. Plaintiff’s motion to compel (ECF No. 29) is denied without prejudice;

 3       2. The parties shall within 60 days of the date of entry of this order contact the courtroom

 4           deputy for Magistrate Judge Kendall J. Newman at awaldrop@caed.uscourts.gov to

 5           arrange the scheduling of a settlement conference;

 6       3. All claims against defendant Diversified Consultants, Inc., are stayed pursuant to

 7           11 U.S.C. § 362; and

 8       4. Defendant AT&T’s motion for protective order (ECF No. 35) is denied without prejudice.

 9   Dated: November 18, 2020
                                                     _____________________________________
10
                                                     CAROLYN K. DELANEY
11                                                   UNITED STATES MAGISTRATE JUDGE

12

13

14   19.thac.0255

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
